DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9, 13-21, 23, 25, 31-46 are pending. The amendment filed on 08/29/2022 has been entered. Claim 16, is withdrawn. Clams 7-9, 13-15, 17-21, 23, 25, 31-46 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by amendment
Claims  1, 2-6, 10-11, 13-15, 17-21, 23, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of canceled base claims 1-6.
Maintained/Claim Rejections - 35 USC § 112/Modified Form Necessitated by Amendment 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 13-15, 17-21, 23, 25, 31-34 remain rejected and also apply to newly added claims 35-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record dated 06/03/2022. 
For the record the rejection is reiterated below.
This rejection is in a modified form in view of canceled claims 1-6 and bring part of claim 8, clause “wherein the amino acid sequence of (i), (ii), or (iii) is present in loop VIII, relative to a reference sequence of SEQ ID NO: 138” into currently base claim 7.
Claim 7 is directed to An AAV capsid variant, comprising:
(i) the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648);
(ii) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); or
(iii) an amino acid sequence comprising at least one, two, or three but no more than four substitutions relative to the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648);
wherein the capsid variant comprises: (a) the amino acid sequence of SEQ ID NO: 138; (b) the amino acid sequence of SEQ ID NO: 3636; or (c) an amino acid sequence with at least 95% sequence identity to (a) or (b);
wherein the amino acid sequence of (i), (ii), or (iii) is present in loop VIII, relative to a reference sequence of SEQ ID NO: 138.
Claim 8 limits the AAV capsid variant of claim 7, wherein the amino acid sequence of (i), (ii), or (iii) is present immediately subsequent to position 586, numbered according to the amino acid sequence of SEQ NO: 138 or SEQ ID NO: 3636. 
Claim 32, limit the variant capsid to; comprising an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648), wherein: (i) the 5 consecutive amino acids comprise PLNGA (SEQ ID NO: 3679); (ii) the 6 consecutive amino acids comprise PLNGAV (SEQ ID NO: 3680); (iii) the 7 consecutive amino acids comprise PLNGAVH (SEQ ID NO: 3681); (iv) the 8 consecutive amino acids comprise PLNGAVHL (SEQ ID NO: 3682); or (v) the 9 consecutive amino acids comprise PLNGAVHLY (SEQ ID NO: 3648), wherein the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636.
Newly added claims 45, is directed to an AAV capsid variant comprising the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); and further comprising the amino acid sequence of SEQ ID NO: 3636, or an amino acid sequence at least 95% identity to SEQ ID NO: 3636.
Newly added claims 46, is directed to  an AAV capsid variant comprising the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); and further comprising the amino acid sequence of positions 203-743 of SEQ ID NO: 3636, or an amino acid sequence at least 95% identical to the amino acid sequence of positions 203- 743 of SEQ ID NO: 3636
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43). USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991.
The claimed genus encompasses
1. all types of AAV serotypes including, but not limited to AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11 and AAV12 (see [0706 of the specification].
2. all animal species including, but not limited to, human, primate, bovine, canine, equine, and ovine species. (see [0438] of the specification), and 
3. the capsid protein comprises any amino acid sequence with at least 95% sequence identity to the entire length of the amino acid sequence of SEQ ID NO: 138 or at least 95% sequence identity to the entire length of the amino acid sequence of SEQ ID NO: 3636
Therefore, the claims encompass variants of any AAV serotype capsid. The specification describes a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference.  (see [0509] of the specification).
The specification contemplates the intended function of a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference. (see [0509] of the specification).
Moreover, the specification contemplates peptide display capsid libraries are configured by insertion of randomized n-mer amino acids such as, but not limited to, 5-mer, 6-mer, 7-mer and/or 9-mer amino acids, into the surface-exposed hypervariable loop I, loop IV, loop VI, and/or loop VIII region of any AAV capsid serotype, including AAV5, AAV6, or AAV-DJ8, as well as AAV9 capsids, and/or variants thereof. The genes encoding the peptide display capsid library are under the control of any promotor, depending on the desired tropism, e.g., a neuron-specific synapsin promoter (SYN or Syn), or an astrocyte-specific GFAP promoter. In example 1, the specification contemplates Peptide display capsid libraries are further configured such that the n-mer peptide insertion(s) follows a contiguous (or continuous) design and/or a noncontiguous (or noncontinuous), or split design, or combination thereof, with insertion position(s) mapped using a sliding window algorithm. As a non-limiting example, the peptide insertion may be an AAV9 6-mer contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 454-461. As another non-limiting example, the peptide insertion may be an AAV9 3-mer peptide split design or contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 586-588. As yet another non-limiting example, the peptide insertion may be an AAV9 6-mer and/or 7-mer peptide contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 585-590. (see example 1 of the specification, [0967]).
Therefore, the peptide insertion may be an AAV9 6-mer contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 454-461 or including AAV5, AAV6, or AAV-DJ8, as well as AAV9 capsids, and/or variants thereof the capsid variant proteins from different serotype differ in length based by insertion of randomized n-mer amino acids.
The prior art  teaches for example a single amino acid change in AAV capsids results in loss of function in generation AAV capsids. (see Choi, (Cur Gene Ther, 5(3): 299-210, 2005). Choi notes that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble (amino acids 228–232, 235–239, 285–289, 291–295, 307–311, 607–611, 681–683, 689–693). (see p 12, 4th paragraph). It is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein impedes the functional effects on the protein’s function. Yan et al, (Science 290: 523-527, 2000) teach that in certain cases, a change of only two amino acid residues in a protein results in switching the binding of the protein from one receptor to another (title, abstract). The claims embrace a plethora of variant targeted capsid peptides embraced by any of (i) VP1 of SEQ ID NO: 138 or SEQ ID NO: 3636 or VP2 inserted at any of positions 138-736 of SEQ ID NO: 138 or VP2 inserted at any of positions 203-736 of SEQ ID NO: 138 or VP3 inserted at any of positions 203-736 of SEQ ID NO: 3636 or a variant capsid protein comprises any amino acid sequence at least 95% identical to the entire length of the amino acid sequence SEQ ID NO: 138 or SEQ ID NO: 3636 and contemplated functional targeting capsid peptide inserts for enhanced tropism to a target tissue. Thus, the claims embrace variants of AAV capsids.
The specification discloses a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference  [0509] and contemplates functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 [0197].
For example Choi refers to the art of Wu and notes alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble, In addition, a mutation at R-432 to A- 432 alone can generate empty capsid (see page 12, para. 4). 
Therefore, in view of the state of the art inserting peptides at any position in an AAV capsid result in loss of function of the variant capsid. Hence, when the specification only contemplates amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference and contemplates functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 the specification fails to show that the applicant was in possession of the claimed genus. There is no disclosure regarding what amino acids of the genus of AAV variant targeted capsid peptides embraced by any of (i) VP1 of SEQ ID NO: 138 or SEQ ID NO: 3636 or (ii) VP2 inserted at any of positions 138-736 of SEQ ID NO: 138 or VP2 inserted at any of positions 203-736 of SEQ ID NO: 138 or (iii) VP3 inserted at any of positions 203-736 of SEQ ID NO: 3636 has an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 due to all possible AAV serotypes and peptide insertions at all different positions of all different SEQ ID Nos: 3648-3659 or 1727-3622 and conferring functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138. 

Therefore, the specification only contemplates peptide display capsid libraries are configured by insertion of randomized n-mer amino acids. 
However, the specification fails to teach the applicant was in possession of the plethora of species of AAV capsids within the genus of AAV serotypes, of all animal species, the capsid protein comprises any amino acid sequence with at least 95% sequence identity to any of the amino acid sequences in (a) the amino acid sequence of any of SEQ ID NOs: 138; the nucleotide sequence encoding the AAV capsid variant comprises the nucleotide sequence of SEQ ID NO: 137, or a sequence with at least 95% sequence identity thereto and the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636.
There is a plethora of structural to any amino acid sequence that is at least 95% sequence identity thereto and the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636 or the AAV capsid variant comprises the amino acid sequence of any one of SEQ ID NOs: 3636-3647, or an amino acid sequence with at least 95% sequence identity thereto.
There is no teaching in the specification which 5% or more of the structure can be varied while retaining the ability of the amino acid of a peptide to function, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles of an AAV capsid variant by numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference.
Therefore, Applicant has not determined the structure/function for all the species of the claimed genus for contemplated function of a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein.
Response to arguments
A.	Applicants argue the AAV capsid variant also comprises the amino acid sequence of SEQ ID NO: 138, which is the amino acid sequence of wild-type AAV9 (see, e.g., paragraph [0490] of the application as filed). Applicants arguments have been fully considered but are not persuasive.
In response, the specification in [0490] does not describe the amino acid sequence of SEQ ID NO: 138, which is the amino acid sequence of wild-type AAV9 but merely describes “In some embodiments, the parent AAV capsid amino acid sequence, e.g., a parental amino acid sequence, is as set forth in SEQ ID NO: 138. MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLDKGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQAKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTESVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVITTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQRLINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAHEGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENVPFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIPGPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGSLIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQGILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPTAFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGVYSEPRPIGTRYLTRNL (SEQ ID NO: 138). Therefore this paragraph does not describe the amino acid sequence of wild-type AAV9.
B.	Applicants argue the amino acid sequence of SEQ ID NO: 3636, which as shown in at least Table 4 of the application as filed, comprises the sequence of wild-type AAV9 and the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); or an amino acid sequence with 95% sequence identity or greater to SEQ ID NO: 138 or SEQ ID NO: 3636. The claims as amended herein also specify that the amino acid sequence comprised within that AAV capsid variant recited in prongs (i)-(iii) of independent claim 7 and claims dependent therefrom is present in loop VIII of the AAV capsid variant. Therefore, contrary to the Office’s assertion, the claims as amended herein are not directed to any AAV serotype comprising an insertion at any location to generate a fully functional AAV particle.” Rather, the claims as amended herein are directed to an AAV9 capsid variant further comprising the single amino acid sequence as recited in prongs (i)-(iii) of claim 7. Accordingly, the claims encompass AAV9 variants with only 5% or less sequence differences from the sequences recited (i.e., SEQ ID NO: 138 or SEQ ID NO: 3636). Furthermore, the claims provide the specific location (i.e., loop VIII of AAV9) at which the amino acid sequence recited in prongs (i)-(iii) of independent claim 7 is present within the AAV9 capsid variant. One of ordinary skill in the art would readily understand loop VIII of AAV9 to comprise at least positions 585-590 of the AAV capsid variant, numbered according to SEQ ID NO: 138. Applicants arguments have been fully considered but are not persuasive.
In response, Table 4 does not show AAV9 but instead Table 4 shows SEQ ID NO: 3636 and PLNGAVHLY (SEQ ID NO: 3648) starts at position 587 (immediately subsequent to position 586); 743 aa, as part of table 4 is depicted below:
    PNG
    media_image1.png
    812
    974
    media_image1.png
    Greyscale
  
Thus, the claims do not encompass AAV9 variants with only 5% or less sequence differences from the sequences recited (i.e., SEQ ID NO: 138 or SEQ ID NO: 3636).

C.	Applicants argue independent claims 34, 45, and 46 and claims dependent therefrom as amended herein are directed to an AAV capsid variant comprising the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648) and further comprising a (i) VP1 protein comprising the amino acid sequence of SEQ ID NO: 3636; (ii) a VP2 protein comprising the amino acid sequence of positions 138-743 of SEQ ID NO: 3636; (iii) a VP3 protein comprising the amino acid sequence of positions 203-743 of SEQ ID NO: 3636, or an amino acid sequence at least 95% or 98% identical to any one the amino acid sequences of (i)-(iii).
As described above, SEQ ID NO: 3636 is the amino acid sequence of an AAV9 capsid variant provided at least in Table 4 of the application as filed. Further as described at least in paragraph [0303] of the application as filed, the AAV viral genome comprises a single open reading frame for the three capsid proteins, VP1, VP2, and VP3, and alternative splicing in combination with alternate initiation codons and promoters results in the generation of the three different capsid proteins. More specifically, the application recites:
In some embodiments, for any one of the amino acid sequences of SEQ ID NOs: 3636-3647, VP1 comprises amino acids 1-743, VP2 comprises amino acids 138-743, and VP3 comprises amino acids 203-743. In other words, VPI is the full-length capsid sequence, while VP2  and VP3 are shorter components of the whole. As a result, changes in the sequence in the VP3 region, are also changes to VPI and VP2...
Accordingly, the relative location of loop VIII as recited in independent claim 7, is the same in VP1-VP3, and the amino acid sequence comprised within the AAV capsid variant as recited in independent claims 7, 34, 45 and 46, and claims dependent therefrom would also be present in the same relative location in all three capsid proteins (VP1, VP2, and VP3). Thus, the claims as currently amended in combination the teachings of the instant application, provide ample written description support for the AAV9 capsid variant as presently claimed. Applicants arguments have been fully considered but are not persuasive.
Regarding the amino acid sequence of SEQ ID NO: 3636, which as shown in at least Table 4 of the application as filed, comprises the sequence of wild-type AAV9 and the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); or an amino acid sequence with 95% sequence identity or greater to SEQ ID NO: 138 or SEQ ID NO: 3636. The claims as amended herein also specify that the amino acid sequence comprised within that AAV capsid variant recited in prongs (i)-(iii) of independent claim 7 and claims dependent therefrom is present in loop VIII of the AAV capsid variant. Applicant’s arguments have been fully considered but are not persuasive.
In response, to applicants’ arguments in part are persuasive regarding claims 34, 45, and 46 and claims dependent therefrom as amended herein are directed to an AAV capsid variant comprising the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648) and further comprising a (i) VP1 protein comprising the amino acid sequence of SEQ ID NO: 3636; (ii) a VP2 protein comprising the amino acid sequence of positions 138-743 of SEQ ID NO: 3636; (iii) a VP3 protein comprising the amino acid sequence of positions 203-743 of SEQ ID NO: 3636.
However regarding an amino acid sequence at least 95% or 98% identical to any one the amino acid sequences of (i)-(iii) is not persuasive because it is noted that the claimed genus of variant capsid protein comprises (c) an amino acid sequence with at least 95% sequence identity to (a) or (b) for claim 7 or for independent claims 34, 45, and 46 for an amino acid sequence at least 95% or 98% identical to any one the amino acid sequences of (i)-(iii) is not persuasive. This is because the claimed genus of variant capsid proteins comprises as amino acid sequence at least 95% or 98% identical to any one the amino acid sequences of (i)-(iii) or the claimed genus of claim 7 the capsid variant comprises an amino acid sequence with at least 95% sequence identity to (a) or (b) the transitional term “comprising” is an open-ended term and does not exclude additional sequences. Thus, the genus capsid protein comprises 95% or 98% of and amino acid sequence of SEQ ID NO: 138 or 3636, it should be noted that the specification teaches that the capsid is an AAV capsid comprising an AAV capsid protein described herein, e.g., a VP1, VP2, and/or VP3 polypeptide. The AAV capsid protein can be a wild-type AAV capsid protein or a variant, e.g., a structural and/or functional variant from a wild-type or a reference capsid protein, referred to herein as an "AAV capsid variant." [0898]. The prior art  teaches for example a single amino acid change in AAV capsids results in loss of function in generation AAV capsids. (see Choi, (Cur Gene Ther, 5(3): 299-210, 2005). Choi notes that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble (amino acids 228–232, 235–239, 285–289, 291–295, 307–311, 607–611, 681–683, 689–693). (see p 12, 4th paragraph). It is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein impedes the functional effects on the protein’s function. Choi reported “Mutants generated in capsid mutation studies can be used to identify important domains of the capsid that are critical for viral assembly. Choi cite study from Wu that shows that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble. In addition, a mutation at R-432 to A-432 alone can generate empty capsid (see page 12, para. 4).
Thus, the claim language recites “comprising.” The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore, applicant’s arguments have been found persuasive and the rejection of is maintained.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632